DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
1.  The previous claim objection is overcome but the examiner has added a new one (see below).

2.  The amendment is addressed below and this office action is made FINAL.
It appears that the applicant has re-arranged the independent claim limitations from before, so the examiner has similarly re-arranged his office action.
The examiner disagrees with the applicant’s remarks/arguments since the prior art clearly teaches each/every limitation and a motivation to combine exists in the prior art.

3.  It is the examiner’s opinion that routers have been around for many decades and that the process of connecting routers to the network and having said router (and other routers) find each other and update their routing tables is well understood (as evidenced by routing protocols such as RIP, IGRP, EIGRP, etc.).

4.  The claims put forth that which is already known, hence the examiner suggests/requests an amendment that includes more of what the applicant considers to be their inventive concept. 

5.  The examiner believes a more favorable outcome may occur if the applicant amends as follows:
Independent claim  +  claim 2  +  Info from Figure 19*

*The “info” can be extracted from Figure 19.  For example, it would state:
i) Access Port Setting State can be OPEN or CLOSED
ii. DF/BDF State can be DF, BDF or DF/BDF Undefined
iii) Access Port State can be Linked-Up or Linked-Down, and
iv) Open/Close Access Port can be OPEN, CLOSED, KEEP CLOSED or CANNOT EXIST/FAULT.













Claim Objections
Claims 1, 4 and 7 are objected to because of the following informalities:  
These claims recite “DF” and “BDF” but they are not defined the first time they are used in the claim.   It is customary to define the term when it is first presented.
For example, claim 1 could read:
1. (currently amended) An edge device within an EVPN MH (Ethernet Virtual Private Network Multihoming) configuration, comprising:
an access port for connecting to an external device;
a processor; and
a storage medium having computer program instructions stored thereon, when executed by the processor, perform to:
confirm the access port has been connected to an external device;
determine a DF (Designated Forwarder) state of the edge device:
in response to confirming the access port has been connected to the external device and a determination that the DF state of the edge device is an undefined state, physically close the access port, notify other edge devices within the EVPN MH configuration that the host device has entered a state in which the host device may become the DF, and calculate either DF (Designated Forwarder) or BDF (Backup DF) as a DF (Designated Forwarder)  state of edge device:
physically opens the access port when the calculation result indicates DF, and
physically closes the access port when the calculation result indicates BDF.

Another option is to re-write that middle paragraph as follows:
determine a DF (Designated Forwarder) state of the edge device:
in response to confirming the access port has been connected to the external device and a determination that the DF state of the edge device is an undefined state, physically close the access port, notify other edge devices within the EVPN MH configuration that the host device has entered a state in which the host device may become the DF, and calculate either DF 

Correction is requested.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuvaraj et al. US 9,628,409 and further in view of Practical Cisco Routers and Chalapathy et al. US 2017/0141963.
As per claim 1, Yuvaraj et al. US 9,628,409 teaches an edge device within an EVPN MH (Ethernet Virtual Private Network Multihoming) configuration (See Abstract, Figures and Background/Summary sections in Columns 1-2, various devices are multi-homed, see Customer Equipment, CE Routers and PE’s), comprising: 
  	an access port for connecting to an external device (Fig. 1 shows PE’s 6a/6a’/6a’’ have access port(s) to other external devices/networks 6b/6b’); 
calculate either DF (Designated Forwarder) or BDF (Backup DF) as a DF state of a host/edge device and setting the DF state of the host device on the basis of the calculation result; (Yuvaraj teaches a calculation (ie. election) is performed whereby devices are either identifed as the (one) Designated Forwarder or as a backkup):
One of the multiple PE network devices in each of the Ethernet segments is elected to operate as a designated forwarder (DF) to forward Ethernet frames in the Ethernet segment for the customer network device, thereby avoiding traffic loops within VXLANs 14. For example, PE 6A may be elected the designated forwarder for Ethernet segment 13A with respect to unicast traffic as well as broadcast, unidentified unicast and multicast (BUM) traffic received from EVPN 23. In other words, traffic from EVPN 23 and destined for customer network 7A can be received over the MPLS/IP network at any of the PEs 6A, 6A′, 6A″. As designated forwarder, PE 6A forwards the traffic into Ethernet segment 13A while PE 6A′ and PE 6A″ drop the traffic. Similarly, traffic from VXLAN 13A can arrive at any of PEs 6A, 6A′, 6A″ of Ethernet segment 13A and is forwarded by PE router 6A over the MPLS/IP WAN network 4 via EVPN 23.    (C4, L33-49)
The remaining PEs (i.e., non-DF) in each Ethernet segment 13A, 13B are configured as backup PE network devices to provide redundancy. When a network failure occurs with respect to the current designated forwarder, the backup PE network devices execute a designated forwarder election algorithm to determine which of the backup PE network devices will become the new designated forwarder and, as a result, assume responsibility for forwarding layer two communications for the customer network device (C4, L50-58)

   	notifies other edge devices within the EVPN MH configuration that the host device has entered a state in which the host device may become the DF and to calculate the DF state to be set (Yuvaraj teaches that the DF is responsible for forwarding, based on the DF election result, the other DF’s are relegated to backup, hence they are inherently notified since only the one/new DF is the DF while the others are informed that they are BDF’s after each election – He further teaches that any failure will be reflected in adjacency information that is sent among the devices, which also reads on “notification”):
(12) One of the multiple PE network devices in each of the Ethernet segments is elected to operate as a designated forwarder (DF) to forward Ethernet frames in the Ethernet segment for the customer network device, thereby avoiding traffic loops within VXLANs 14….. In other words, traffic from EVPN 23 and destined for customer network 7A can be received over the MPLS/IP network at any of the PEs 6A, 6A′, 6A″. As designated forwarder, PE 6A forwards the traffic into Ethernet segment 13A while PE 6A′ and PE 6A″ drop the traffic. Similarly, traffic from VXLAN 13A can arrive at any of PEs 6A, 6A′, 6A″ of Ethernet segment 13A and is forwarded by PE router 6A over the MPLS/IP WAN network 4 via EVPN 23.  (C4, L33-49)
(13) The remaining PEs (i.e., non-DF) in each Ethernet segment 13A, 13B are configured as backup PE network devices to provide redundancy. When a network failure occurs with respect to the current designated forwarder, the backup PE network devices execute a designated forwarder election algorithm to determine which of the backup PE network devices will become the new designated forwarder and, as a result, assume responsibility for forwarding layer two communications for the customer network device (C4, L50-58)

   	(16) As described herein, PEs 6A, 6A′, 6A″ providing multi-homed connectivity to EVPN 23 via Ethernet segment 13A leverage and utilize adjacency state information learned from the multicast routing protocol executing local to data center 5A to facilitate selection of a designated forwarder for the Ethernet segment 13A. Any failure of routers or switches within the underlying transport network within data center 5A, for example, will be reflected in the adjacency state information of the interior multicast routing protocol. By incorporating the adjacency state information within DF election and re-election for the Ethernet segment with respect to EVPN 23, traffic loss may be avoided.  (C5, L25-44)
physically opens the access port when the calculation result indicates DF, and physically closes the access port when the calculation result indicates BDF (Yuvaraj teaches that only the DF forward traffic, ie. has an open access port, whereby the other backups do not, hence the DF will open its port when it is calculated (ie. elected) to be the DF whereas the others will be backups and close their port since there is only one designated forwarder (DF):
(12) One of the multiple PE network devices in each of the Ethernet segments is elected to operate as a designated forwarder (DF) to forward Ethernet frames in the Ethernet segment for the customer network device, thereby avoiding traffic loops within VXLANs 14. For example, PE 6A may be elected the designated forwarder for Ethernet segment 13A with respect to unicast traffic as well as broadcast, unidentified unicast and multicast (BUM) traffic received from EVPN 23. In other words, traffic from EVPN 23 and destined for customer network 7A can be received over the MPLS/IP network at any of the PEs 6A, 6A′, 6A″. As designated forwarder, PE 6A forwards the traffic into Ethernet segment 13A while PE 6A′ and PE 6A″ drop the traffic. Similarly, traffic from VXLAN 13A can arrive at any of PEs 6A, 6A′, 6A″ of Ethernet segment 13A and is forwarded by PE router 6A over the MPLS/IP WAN network 4 via EVPN 23.  (C4, L33-49)
(13) The remaining PEs (i.e., non-DF) in each Ethernet segment 13A, 13B are configured as backup PE network devices to provide redundancy. When a network failure occurs with respect to the current designated forwarder, the backup PE network devices execute a designated forwarder election algorithm to determine which of the backup PE network devices will become the new designated forwarder and, as a result, assume responsibility for forwarding layer two communications for the customer network device  (C450-58)

	But is silent on
in response to confirming the access port has been connected to the external
device and a determination that the DF state of the edge device is an undefined state, 
physically close the access port, notify other edge devices within the EVPN MH configuration that the host device has entered a state in which the host device may become the DF, and calculate either DF (Designated Forwarder) or BDF (Backup DF) as a DF state of edge device;
physically closes the access port upon confirmation that the access port has been connected to an external device while the 
With regard to “…confirm the access port has been connected to an external device AND physically closes the access port upon confirmation that the access port has been connected to an external device…”, the examiner interprets this as an instance where a new device is added to the network and said device doesn’t understand it’s state (ie. is undefined and has little/no configuration parameters stored, etc.) nor does it undertand in what capacity it should be operating in (should it be the DF or BDF), hence it needs to be “safed” and phyically close it’s access port until an election can be performed – put another way, a router/edge device that is connected to the network must first be properly configured before the ADMIN enables its operation, hence it’s ports will be “closed” and its state is undefined/off (until after it is configured and “turned on” for service).
Further to this point is Practical CISCO ROUTERS which teaches that a it can be confirmed that the access port of the router has been connected to an external device connected (via cables) to a network BUT it does not forward data packets (ie. port(s) is/are closed) until it is configured (ie. goes from undefined state to defined state) and then the ADMIN enables operation whereupon it begins to forwards data packets.
1. Below teaches that you must configure a router before it’s ports become operational and forward/receive packets, hence until it is configured, it is an “undefined state” and it’s port(s) are closed

    PNG
    media_image1.png
    564
    598
    media_image1.png
    Greyscale









2. Below teaches the ADMIN being prompted for various information to configure the router/edge and then make it active/operational, which reads on “..determine (or configure) a DF (Designated Forwarder) state of the edge device..”:
:

    PNG
    media_image2.png
    579
    584
    media_image2.png
    Greyscale





3. Below teaches configuring and turning on a LAN interface:

    PNG
    media_image3.png
    631
    594
    media_image3.png
    Greyscale










4. Below teaches configuring and turning on a WAN interface:

    PNG
    media_image4.png
    627
    576
    media_image4.png
    Greyscale










5. Below teaches having configured IP ADDRESSES for a particular interface (so that it can be turned on and operate):

    PNG
    media_image5.png
    580
    574
    media_image5.png
    Greyscale







6. Below teaches the ENABLE CDP command which “enables” an interface for operation (and allows an ADMIN to review the configuration):


    PNG
    media_image6.png
    521
    641
    media_image6.png
    Greyscale


Hence, one skilled sees from above that a router/edge has its access port(s)  physically closed when it is connected (since it is undefined/unconfigured) and only when it is confirmed that the access port has been connected to an external device (port connections are made so that the device can be configured and connected to the network) will it operate and forward packets, which reads on “...in response to confirming the access port has been connected to the external device and a determination that the DF state of the edge device is an undefined state AND physically close the access port, notify other edge devices within the EVPN MH configuration that the host device has entered a state in which the host device may become the DF..”.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Yuvaraj, such that it confirms the access port has been connected to an external device AND physically closes the access port upon confirmation that the access port has been connected to an external device AND in response to confirming the access port has been connected to the external device and a determination that the DF state of the edge device is an undefined state AND physically close the access port, notify other edge devices within the EVPN MH configuration that the host device has entered a state in which the host device may become the DF, to provide the ability for the edge/router to be connected to the network BUT NOT operate/forward data until it has been configured and enabled/turned on.
	With regard to “..while the access port  the examiner interprets Again, a newly added router would be connected but not forwarding data (physically released) AND it’s initial DF state would be undefined (not DF and not BDF).
Yuvaraj teaches edge/routers in a network where one is the DF and the others are BDF’s.  Practical Cisco Routers teaches that a router must be configured and have it’s ports configured and then turned on (enabled) for it to function (which is a manual process).  Thusly one can see that the prior art automates this so that a newly added router would go through the configuration process if/when it is added to the network to enable its ports AND THEN be included in the election process.
At least Chalapathy et al. US 2017/0141963 teaches that an election is performed for several reasons, to include adding a new edge/router device to the network – Hence the edge/router is connected to the network and NOT forwarding data (ie. physically released) and its DF state is undefined (not DF and not BDF))  in response to confirming the access port has been connected to the external
device (and even “..a determination that the DF state of the edge device is an undefined state..” which was taught by Practical Routers as well, see above).
Thusly, a current network that has a new edge device added will perform an election whereby the new edge will a) be configured and connected to the network and b) identified as being either DF or BDF (a defined state):  
[0051] FIG. 2 is a diagram of one embodiment of a process for the operation of a PE in electing a DF. This process is implemented at each PE and is triggered whenever a DF election is needed. For example, the DF election may take place in response to a change in connection of PEs to the ES, e.g., when the current PE that is the DF fails, when a PE is added to or dropped from the ES or under similar circumstances. The process starts with the PE receiving notification of the active link minimum (N) (Block 201). This information can be provided by the CE or similar entity. The CE can provide the active link minimum (N) via LACP or similar protocol for data exchange. In other embodiments, the active link minimum can be configured by an administrator or similarly distributed. The active link minimum can be updated if the topology of the EVPN is changed or under similar circumstances.
[0055] The CE then distributes the active link minimum to each of the PE devices connected with it in the EVPN (Block 307). This information can be distributed via LACP or similar protocol to each of the PEs. The CE then activates and prioritizes the links with the connected PEs (Block 309). This process can be done at initialization, in response to a change in connection of PEs (e.g., due to a new connection or disconnection of a PE, a failure of a link or PE), or under a similar circumstance. In response to a change in connection of PEs (Block 311), then the active links are reassigned according to the set of priorities of the links thereby identifying a new DF (Block 313). In some cases the process may be re-executed to determine a new set of priorities and DF in response to the change in the set of PEs. However, the initial reassignment immediately re-elects a DF and the complete reanalysis can converge over a longer time without loss of BUM traffic..

It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that the network understands the edge/router’s access port is in 
NOTE:  Essentially, Practical Cisco Routers is a more manual approach whereas Chalapathy/Yuvaraj are more automated approaches.


As per claims 3 and 6, the combo teaches claim 4, wherein the computer program instructions further perform to:
when the calculation result indicates DF,  physically opens the access port after confirming that the access ports of all of the other edge devices included in the ES of the host device are physically closed (The prior art cited, Yarajov and Chalapathy both teach electing a DF whereupon the new DF will open its access ports and the others will be BDF’s and close their access ports (to ensure that routing loops do NOT occur – Thusly the DF’s port should inherently wait until the other BDF’s ports are closed).
As per claim 4, this claim is rejected in its entirety as based on the rejection of claim 1 above.   Yuvaraj teaches an edge device that performs the steps while Practical Cisco Routers teaches configuration is required to configure and make operational the router/edge device and Chalapathy teaches how the device is configured when it is connected (ie. as a new edge/router, etc.).
 	

As per claim 7, this claim is rejected in its entirety as based on the rejection of claim 1 above.   Yuvaraj teaches a non-transitory CRM that includes instructions to perform the process (see figures) while Practical Cisco Routers teaches configuration is required to configure and make operational the router/edge device and Chalapathy teaches how the device is configured when it is connected (ie. as a new edge/router, etc.).


 	
Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuvaraj et al./Practical Cisco Routers/Chalapathy et al. US 2017/0141963 and further in view of Simpson et al. US 2002/0078232
As per claims 2 and 5, the combo teaches claim 4, wherein the computer program instructions further perform to:
causes another edge device included in an ES (Ethernet Segment) of the host 
device to calculate the DF state to be set (See Yuvaraj – previous passages – who teaches that at least if the DF fails, then another edge/router will need to perform the calculation of who will be come the new DF.  Another variation is from Chalapathy who teaches adding a new edge/router will cause a new election process, which could be performed by ANY other edge/router, to include “another edge device” instead of the current DF):
But is silent on 
when the connection between the access port and the external device is broken while the DF state of the host device is DF, 
keep the access port physically open, sets the DF state as Undefined, and 
causes another edge device included in an ES (Ethernet Segment) of the host 
device to calculate the DF state to be set.  
	The examiner inteprets that this claim means the communication LINK has failed but the router/edge device is still operational (which may not be understood, ie. the device and/or other BDF’s might think the DF has failed).   Thusly, a link failure is different than a DF failure, which can allow for the current DF to stay as the DF but merely switch from the (failed) primary comm link to a backup comm link.
	At least Simpson et al. US 2002/0078232 teaches that when the communication link fails, then the router will connect to the backup communications link, hence the DF’s port is kept open but the router may be unsure (ie. its status is undefined until the new backup route/comm link can be established, whereupon the DF will continue to be the DF when an election (calculation) is run again).   Put another way, when a failure is detected, either the DF has failed or the comm link has failed, so the DF must be in an undefined state if it is the comm link, whereupon the connection to the backup link will be made and the election/calculation will keep the current DF (which will continue to operate as normal by using the backup link):
[0027] In some embodiments, the software adapted to control the router to activate the back-up link includes: software adapted to control the router to detect the network failure affecting communications with the primary adjacent router; software adapted to control the router to promote the back-up link to an active status; and software adapted to control the router to advertise the back-up link as a valid route.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that when the connection between the access port and the external device is broken while the DF state of the host device is DF, 
keep the access port physically open, sets the DF state as Undefined, and causes another edge device included in an ES (Ethernet Segment) of the host device to calculate the DF state to be set, to provide the ability for the current DF to stay as the current DF and merely switch to a backup comm link. 
	Allowable Subject Matter
The examiner believes a more favorable outcome may occur if the applicant amends as follows:
Independent claim  +  claim 2  +  Info from Figure 19*

*The “info” can be extracted from Figure 19.  For example, it would put forth:
i) Access Port Setting State can be OPEN or CLOSED
ii. DF/BDF State can be DF, BDF or DF/BDF Undefined
iii) Access Port State can be Linked-Up or Linked-Down, and
iv) Open/Close Access Port can be OPEN, CLOSED, KEEP CLOSED or CANNOT EXIST/FAULT.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862. The examiner can normally be reached 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414